Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "The substrate" in claim 10 but there is insufficient antecedent basis for this limitation as claim 10 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 12-15, 29-31 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Ellison (US Pub 20150051060)
Regarding claims 1, 12-15, 29-31: Ellison teaches a substrate having compositions meeting Applicants’ (see Ellison’s Tables). As such, one having ordinary skill would reasonably conclude the properties of claim 1 to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 5: The substrate is taught to have a CTE at 20-300oC of less than about 40x10-7/C but Ellison does not teach the exact average CTE within 50-350oC. However, given that Ellison’s composition is the same as claimed, one having ordinary skill would reasonably conclude the properties.
Regarding claims 6 and 7: The substrate has a Young’s modulus less than 65GPa (abstract) meeting claim 7 but Ellison does not specify it being 40 or higher. However, given that Ellison’s composition is the same as claimed, one having ordinary skill would reasonably conclude the properties.
Regarding claim 8: Given that Ellison does not teach the substrate being porous, one having ordinary skill would reasonably conclude it to be nonporous (0% porosity). 
Regarding claim 9: Ellison fails to teach the transmittance, however, given that Ellison’s composition is the same as claimed, one having ordinary skill would reasonably conclude the properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 11 and 28 is/are rejected under 35 U.S.C. 103(a) as being obvious over Ellison (US Pub 20150051060) as applied to claim 1 in view of Koyama (US Pub 20130023400).
As discussed above, Ellison teaches the substrate of claim 1. 
Regarding claims 3 and 4: While Ellison may not teach the dimensions of their substrate, Ellison does not exclude this. Additionally, Ellison does teach that their substrate can be a substrate for a TFT device, etc. (abstract,).
As Koyama teaches it being desirable for TFT substrates to have a width of 2000-3500mm, a length of 2000-3500mm and a thickness of 0.1-1.1mm (see abstract, 0139-0141, 0186), it would have been obvious to one having ordinary skill at the time of invention to modify Ellison to include their substrate having a width of 2000-3500mm, a length of 2000-3500mm and a thickness of 0.1-1.1mm as desired. 

Regarding claims 11 and 28: While Ellison may not teach the beta OH, Ellison does not exclude this. Additionally, Ellison does teach that their substrate can be a substrate for a TFT device, etc. (abstract,).
As Koyama teaches it being desirable for TFT substrates (see abstract, 0139-0140, 0186) to include a beta OH content of 0.05-0.4mm-1 in order to achieve meltability, etc. (0145), it would have been obvious to one having ordinary skill at the time of invention to modify Ellison to include their substrate including a beta OH content of 0.05-0.4mm-1 in order to achieve meltability, etc..

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103(a) as being obvious over Ellison (US Pub 20150051060) as applied to claim 1 in view of Ligtenberg (US Pub 20180218859).
As discussed above, Ellison teaches the substrate of claim 1. While Ellison may not teach a LC antenna or a HF device, which Applicants define as a device operating at 10GHz or higher (see publication par 0022), Ellison does not exclude this. Additionally, Ellison does teach that their substrate can be a cover glass for electronic devices, etc. (abstract, 0016).
As Ligtenberg teaches it being desirable for electronic devices comprising a display that can include cover glass, having the display be specifically a LC display (see 0149, Figures) including transmitting/receiving communication (i.e. LCD antennae) at frequencies of 60GHz (0127) (i.e. a high frequency device), it would have been obvious to one having ordinary skill at the time of invention to modify Ellison to include their electronic devices including their cover glass being in a display, specifically an LC display including transmitting/receiving communication (i.e. LCD antennae) at frequencies of 60GHz (i.e. a high frequency device) to obtain a desirable device. 

Response to Arguments
Applicant’s arguments filed June 6, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784